Exhibit 10.1

 

FIRST AMENDMENT TO UNSECURED CONVERTIBLE PROMISSORY NOTE

 

This FIRST AMENDMENT TO UNSECURED CONVERTIBLE PROMISSORY NOTE (this
“Amendment”), is effective as of the 15th day of June 2017; (the “Effective
Date”) and entered into by and among Aura Systems, Inc., a Delaware corporation
(the “Company”), and the Survivor’s Trust Under the Warren L. BreSlow Trust (the
“Holder”), with reference to that certain Unsecured Convertible Promissory Note
dated January 24, 2017 (as amended, the “Original Note”) issued in connection
with that certain Debt Refinancing Agreement also dated January 24, 2017 (as
amended, the “Original Refinancing Agreement”) by and among the Company and the
Holder. Capitalized terms not defined herein that are defined in the Original
Note and/or the Original Refinancing Agreement shall have the meaning ascribed
to them therein.

 

WHEREAS, on or about January 24, 2017 the Company and the Holder entered into
that certain Original Note; and

 

WHEREAS, the parties desire to further amend the Original Note as set forth
herein; and.

 

WHEREAS, pursuant to Section 13.2 of the Original Note, amendments thereto may
be made byan instrument in writing signed by the Company and the Holder.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Holder hereby agree that the Original Note is, as of and at the
Effective Date, amended as follows:

 

1.           Amendments to Section 2.1. Section 2.1 of the Original Note is
hereby amended to read in its entirety as follows:

 

2.1.       Base Interest During the period commencing upon the Issuance Date and
continuing through the sooner of (i) January 15, 2018 or (ii) the fifth (5th)
Business Day following a Shareholder Meeting (as defined in the Refinancing
Agreement) (the “Initial Interest Period”) the Company shall pay interest on the
unpaid New Principal balance of, and accrued and unpaid interest on, this Note
at a rate per annum equal to zero percent (0.00%) (the “Interest Rate”). Upon
expiration of the Initial Interest Period, the Interest Rate will automatically
increase to five percent (5.00%) per annum.

 

[signature page to follow]

 



  

 

 

IN WITNESS WHEREOF, the Holder and the Company have each caused this First
Amendment to be duly executed as of the Effective Date set forth above.

 

COMPANY:

 

AURA SYSTEMS, INC.

 

By: /s/ Melvin Gagerman     Melvin Gagerman     Chief Executive Officer        
HOLDER:        

SURVIVOR’S TRUST UNDER THE

WARREN L. BRESLOW TRUST.

        By: /s/ Warren L. Breslow     Warren L. Breslow, Trustee  

 

 



 

 